DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 2/22/2021.  Claims 1-5 are canceled. Claims 6-8 are added.  Accordingly, claims 6-8 are pending for consideration on the merits in this Office Action.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 2/22/2021, 4/8/2021 and 9/16/2021 were filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract contains line numbers.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the recitation of “...the pressure-regulating valve is configured to cause the refrigerant to flow into the pressure-regulating valve also when the valve body is in contact with the valve seat,” renders the claim unclear because it is unclear how the valve can contact the valve sear i.e. be closed and also cause refrigerant to flow through the valve.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over La Da (CN202501649U) and Yanagisawa et al. (US2009/0242810) in view of Meyer et al. (US6626000).

Regarding Claim 6, La Da teaches an air conditioner [fig 1] comprising: a refrigerant circuit comprising a compressor [1], a condenser [3], a pressure-regulating valve [7], and an evaporator [4; 0018]; and 
refrigerant flowing through the refrigerant circuit in an order of the compressor, the condenser, the pressure-regulating valve, and the evaporator [0018], wherein the refrigerant is R32 [0019], the pressure-regulating valve comprises a case [implicit at fig 1];  
wherein the pressure-regulating valve comprises a capillary [5], and the capillary is disposed in parallel with the valve portion in the refrigerant circuit [0018; by inspection at fig 1 where capillary is parallel with case of pressure regulating valve 7].
La Da does not explicitly teach a diaphragm attached to an inner side of the case to partition an interior of the case, a flow path provided by partitioning the interior of the case by the diaphragm, the flow path causing the refrigerant flowing from the condenser to flow to the evaporator, a pressure reference chamber partitioned from the flow path by the diaphragm and filled with inert gas, a valve portion disposed in the flow path, and 
a partition member disposed in the flow path, the pressure-regulating valve is configured to adjust a degree of opening of the valve portion to adjust a flow rate of the refrigerant flowing through the flow path, and the valve portion is configured to increase the degree of opening when a pressure in the flow path is higher than a pressure in the pressure reference chamber, and reduce the degree of opening when the pressure in the flow path is lower than the pressure in the pressure reference chamber,

the valve portion comprises a valve body connected to the diaphragm, and a valve seat provided in the partition member, and the pressure-regulating valve is configured to cause the refrigerant to flow into the pressure-regulating valve also when the valve body is in contact with the valve seat.  
However, Yanagisawa teaches a pressure control valve [fig 1A] having a diaphragm [20] attached to an inner side of the case to partition an interior of the case [0030], a flow path provided by partitioning the interior of the case by the diaphragm, the flow path causing the refrigerant flowing from an entrance 11 to flow to an exit 12; 0030; fig 1A; Drawing I]; a pressure reference chamber [25] partitioned from the flow path by the diaphragm and filled with inert gas [0030; 0031], a valve portion [17] disposed in the flow path [0030], and a partition member disposed in the flow path [Drawing I], the pressure-regulating valve is configured to adjust a degree of opening of the valve portion to adjust a flow rate of the refrigerant flowing through the flow path [0031-0034], and the valve portion is configured to increase the degree of opening when a pressure in the flow path is higher than a pressure in the pressure reference chamber [0033; 0034], and reduce the degree of opening when the pressure in the flow path is lower than the pressure in the pressure reference chamber [0033; 0034], the valve portion comprises a valve body connected to the diaphragm [by inspection at fig 1A], and a valve seat [14] provided in the partition member [0030].  Yanagisawa teaches that this arrangement provides a valve having compact construction [0006].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of La Da to  have a diaphragm attached to an inner side of the case to partition an interior of the case, a flow path provided by partitioning the interior of the case by the diaphragm, the flow path causing the refrigerant flowing from the condenser to flow to the evaporator, a pressure reference chamber partitioned from the flow path by the diaphragm and filled with inert gas, a valve portion disposed in the flow path, and a partition member disposed in the flow path, the pressure-regulating valve is configured to adjust a degree of opening of the valve portion to adjust a flow rate of the refrigerant flowing through the flow path, and the valve portion is configured to increase the degree of opening when a pressure in the flow path is higher than a pressure in the pressure reference chamber, and reduce the degree of opening when the pressure in the flow path is lower than the pressure in the pressure reference chamber, the valve portion comprises a valve body connected to the diaphragm, and a valve seat provided in the partition member in view of the teachings of Yanagisawa in order to provide  a valve having compact construction.
Also, Meyer teaches a vapor compression cycle having a pressure regulating valve [34; col 1, lines 9-16; fig 1] having where the pressure-regulating valve [34] is configured to cause the refrigerant to flow into the pressure-regulating valve when the valve body is in contact with the valve seat [col 4, lines 34-44; fig 2]. Meyer teaches that it is known that this arrangement allows for continuing operation of the system even when the desired high pressure of the system cannot be achieved [col 4, lines 34-44]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of La Da to  have where the pressure-regulating valve is configured to cause the refrigerant to flow into the pressure-regulating valve also when the valve body is in contact with the valve seat in view of the teachings of Meyer in order to allow for continuing operation of the system even when the desired high pressure of the system cannot be achieved.




    PNG
    media_image1.png
    448
    626
    media_image1.png
    Greyscale


Drawing I

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over La Da (CN202501649U), Yanagisawa et al. (US2009/0242810) and Meyer et al. (US6626000) as applied to claim 6 above, and further in view of Matsuda et al. (US2009/0277205).

Regarding Claim 7, La Da, as modified, teaches the invention of Claim 6 above but does not teach wherein an amount of the refrigerant flowing through the refrigerant circuit is 300 g or more and 500 g or less.
However, Matsuda teaches an air conditioner [fig 1] having where an amount of the refrigerant flowing through the refrigerant circuit is 300 g or more and 500 g or less [0081; 0086] for the obvious advantage of providing the system with the appropriate charge necessary to achieve the desired refrigerating capacity.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of La Da to  have  wherein an amount of the refrigerant flowing through the refrigerant circuit is 300 g or more and 500 g or less in view of the teachings of Matsuda  in order to  provide the system with the appropriate charge necessary to achieve the desired refrigerating capacity.
For clarity, claim 7 has been considered a recitation of intended use.  The prior art structure as modified above is capable of performing as intended, specifically having where 300 g or more and 500 g or less of refrigerant can flow through the refrigerant circuit.  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114
The rejection was provided in the interest of compact prosecution.

Regarding Claim 8, La Da, as modified, teaches the invention of Claim 6 above but does not teach wherein the compressor is configured to variably control a number of rotations.
However, Matsuda teaches an air conditioner [fig 1] having where a compressor [11] is configured to variably control a number of rotations [0049] for the obvious advantage of providing a system that can obtain different capacity thresholds and thereby make the system more flexible.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of La Da to have wherein the compressor is configured to variably control a number of rotations in view of the teachings of Matsuda in order to provide a system that obtains different capacity thresholds and thereby make the system more flexible.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763